

PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT (the “Pledge Agreement”) is made and dated this 6th day of
June, 2006 by and among Patient Safety Technologies, Inc., a Delaware
corporation (“Debtor”), and Alan E. Morelli, an individual (“Secured Party”).


RECITALS


A. Secured Party has agreed to extend credit to Debtor on the terms and subject
to the conditions set forth in that certain Secured Convertible Promissory Note
dated as of even date herewith (as the same may be amended, extended or replaced
from time to time, the “Note”). The Note is being issued pursuant to that
certain Note and Warrant Purchase Agreement dated as of even date herewith (as
the same may be amended, extended or replaced from time to time, the “Purchase
Agreement”). Capitalized terms used herein without definition have the meanings
assigned thereto in the Purchase Agreement.


B. To induce Secured Party to extend such credit, Debtor has agreed to pledge
and to grant to Secured Party a security interest in and lien upon certain
property of Debtor described more particularly herein.


NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:


AGREEMENT


1. Pledge.


Debtor hereby pledges, assigns and grants to Secured Party a security interest
in the property described in Section 2 below (collectively and severally, the
“Collateral”) to secure payment and performance of the Obligations (as defined
below).


2. Collateral.


The Collateral consists of all right, title and interest of Debtor in and to the
following, whether now existing or hereafter acquired: (a) all equity interests
listed on Schedule 1 to this Pledge Agreement and all other equity interests
obtained by Debtor and the certificates representing all such equity interests
(the “Pledged Interests”) and all security accounts, deposit accounts, and
commodity accounts in which such equity interests are held; (b) all other
property that may be delivered to and held by Secured Party pursuant to the
terms of this Pledge Agreement; (c) all payments of dividends, cash, securities,
instruments and other property from time to time received, receivable or
otherwise distributed, in respect of, in exchange for or upon the conversion of
the securities referred to in subparagraph (a) above; (d) all rights, powers and
privileges of Debtor with respect to the Collateral referred to above; and (e)
all proceeds of the foregoing Collateral.


 
1

--------------------------------------------------------------------------------

 
Upon delivery to Secured Party (a) any stock certificates, promissory notes or
other securities now or hereafter included in the Collateral (the “Pledged
Securities”) shall be accompanied by stock powers duly executed in blank or
other instruments of transfer satisfactory to Secured Party and by such other
endorsement, instruments and documents as Secured Party may reasonably request
and (b) all other property comprising part of the Collateral shall be
accompanied by proper instruments of assignment duly executed by Debtor and such
other endorsements, instruments or documents as Secured Party may reasonably
request. Debtor promises promptly to deliver to Secured Party any and all
Pledged Securities and any and all certificates or other instruments or
documents representing the Collateral. Each delivery of Pledged Securities shall
be accompanied by a schedule describing the securities theretofore and then
being pledged hereunder, which schedule shall be attached hereto as Schedule I
and made a part hereof. Each schedule so delivered shall supersede any prior
schedules so delivered.


As of the date of this Pledge Agreement, all of the Pledged Securities are
maintained by Debtor in an account (the “Securities Account”) with Ault Glazer
Bodnar Securities, LLC (the “Broker”). Substantially concurrently with the
execution and delivery of this Pledge Agreement, Debtor, Secured Party and
Broker are entering into an Account Control Agreement (as the same may be
amended, extended or replaced from time to time, the “Account Control
Agreement”). The provisions of the preceding paragraph relating to delivery of
Pledged Securities shall not apply to any Pledged Securities maintained in the
Securities Account so long as the Account Control Agreement remains in effect.
For all purposes of this Pledge Agreement, Pledged Securities maintained in the
Securities Account shall be deemed to be “delivered” to Secured Party so long as
the Account Control Agreement remains in effect.


3. Obligations.


The Obligations secured by this Pledge Agreement consists of any and all debts,
obligations, and liabilities of Debtor to Secured Party arising out of or
related to the Note, the Purchase Agreement and this Pledge Agreement (whether
principal, interest, fees or otherwise, whether now existing or hereafter
arising, whether voluntary or involuntary, whether or not jointly owed with
others, whether direct or indirect, absolute or contingent, contractual or
tortious, liquidated or unliquidated, arising by operation of law or otherwise,
whether or not from time to time decreased or extinguished and later increased,
created or incurred and whether or not extended, modified, rearranged,
restructured, refinanced, or replaced, including without limitation,
modifications to interest rates or other payment terms of such debts,
obligations, or liabilities).


 
2

--------------------------------------------------------------------------------

 
4. Representations and Warranties.


In addition to all representations and warranties of Debtor set forth in the
Note and the Purchase Agreement which are incorporated herein by this reference,
Debtor hereby represents and warrants that: (a) the Pledged Interests represent
that percentage set forth on Schedule I of the issued and outstanding equity
interests of the issuer with respect thereto, based on the most recent filings
by the respective issuer if such issuer is a publicly reporting company, and in
all other cases based on the corporate records of such issuer, in each case as
of the date of this Agreement; (b) except for the security interest granted
hereunder, Debtor (i) is and will at all times continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I,
(ii) holds the same free and clear of all liens except the lien in favor of
Secured Party, and the lien in favor of the Herbert Langsam Revocable Trust (the
“Trust”), which lien has been subordinated pursuant to a Subordination Agreement
among Secured Party, the Trust and Debtor dated as of even date herewith, (iii)
will not dispose of or make any assignment, pledge, hypothecation or transfer
of, or create or permit to exist any security interest in or other lien on, the
Collateral, other than pursuant hereto, and (iv) will cause any and all
Collateral, whether for value paid by Debtor or otherwise, to be forthwith
pledged or assigned hereunder and deposited with Secured Party pursuant hereto
or, if the Account Control Account remains in effect, deposited in the
Securities Account and; (c) Debtor (i) has the power and authority to pledge the
Collateral in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all liens (other than the
liens created by this Pledge Agreement), however arising, of all persons
whomsoever; (d) no consent of any other person (including stockholders or
creditors of Debtor and stockholders or creditors of any issuer of Pledged
Securities) and no consent or approval of any governmental authority or any
securities exchange was or is necessary to the validity or enforceability of the
pledge effected hereby, except such consents as have been obtained and are in
full force and effect; (e) by virtue of the execution and delivery by Debtor of
this Pledge Agreement, when the Pledged Securities, certificates or other
documents representing or evidencing the Collateral are delivered to Secured
Party in accordance with this Pledge Agreement or, if a security interest in the
Collateral may not under applicable law be perfected by possession, then upon
the filing of appropriate financing statements, Secured Party will obtain a
valid and perfected first lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations; (f)
all of the pledged equity interests have been duly authorized and validly issued
and are fully paid and nonassessable and are in certificated form; provided that
the representation and warranty set forth in this clause (f) is to the best
knowledge of Debtor with respect to equity interests in any issuer that is not a
subsidiary of Debtor; provided, further, however, that in the event that any
such pledged equity interests do not comply with the representation and warranty
set forth in this clause (f), Debtor shall be required to take all necessary
action to cause such pledged equity interests to satisfy the representation and
warranty set forth in this clause (f) within 30 days after obtaining knowledge
of same; (g) the Collateral will not be represented by any certificates, notes,
securities, documents, or other instruments other than those delivered
hereunder; and (h) the terms of the governing documentation for the persons
whose equity interests are pledged under this Pledge Agreement will at all times
expressly provide that the equity interests are securities governed by Article 8
of the Uniform Commercial Code as in effect in the State of California and that
such equity interests will at all times be represented by a certificate or
certificates duly delivered to Secured Party under this Pledge Agreement.


 
3

--------------------------------------------------------------------------------

 
5. Registration in Nominee Name; Denominations.


After the occurrence and during the continuance of an Event of Default, Secured
Party shall have the right (in its sole and absolute discretion) to hold the
Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of Debtor, endorsed or assigned in blank or
in favor of Secured Party. Debtor will promptly give to Secured Party copies of
any notices or other communication received by it with respect to the Pledged
Securities registered in the name of Debtor. After the occurrence and during the
continuance of an Event of Default, Secured Party shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Pledge
Agreement. Debtor hereby grants to Secured Party an exclusive, irrevocable power
of attorney, with full power and authority in the place and stead of Debtor to
take all such action permitted under this Section 5. Debtor agrees to reimburse
Secured Party upon demand for any costs and expenses, including, without
limitation, reasonable attorneys’ fees, Secured Party may incur while acting as
Debtor’s attorney-in-fact hereunder, all of which costs and expenses are
included in the Obligations secured hereby. It is further agreed and understood
between the parties hereto that such care as Secured Party gives to the
safekeeping of its own property of like kind shall constitute reasonable care of
the Collateral when in Secured Party’s possession; provided, however, that
Secured Party shall not be required to make any presentment, demand or protest,
or give any notice and need not take any action to preserve any rights against
any prior party or any other person in connection with the Obligations or with
respect to the Collateral.


6. Administration of the Pledged Securities.


(a) Until there shall have occurred and be continuing an Event of Default,
Debtor shall be entitled to vote or consent with respect to the Pledged
Securities in any manner not inconsistent with this Pledge Agreement or any
document or instrument delivered or to be delivered pursuant to or in connection
herewith and to receive all regular dividends paid with respect to the Pledged
Securities; provided, however, that Debtor will not be entitled to exercise any
such right if the result thereof could materially and adversely affect the
rights inuring to a holder of the Pledged Securities or the rights and remedies
of Secured Party under this Pledge Agreement, the Purchase Agreement or the Note
or the ability of Secured Party to exercise the same. If there shall have
occurred and be continuing an Event of Default and Secured Party shall have
notified Debtor that Secured Party desires to exercise its proxy rights with
respect to all or a portion of the Pledged Securities, Debtor hereby grants to
Secured Party an irrevocable proxy for the Pledged Securities pursuant to which
proxy Secured Party shall be entitled to vote or consent, in its discretion, and
in such event Debtor agrees to deliver to Secured Party such further evidence of
the grant of such proxy as Secured Party may request. Upon the occurrence and
during the continuance of an Event of Default, all rights of Debtor to exercise
the voting and consensual rights and powers it is entitled to exercise pursuant
to this Pledge Agreement shall cease, and all such rights shall thereupon become
vested in Secured Party, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers.


 
4

--------------------------------------------------------------------------------

 
(b) In the event that at any time or from time to time after the date hereof,
Debtor, as record and beneficial owner of the Pledged Securities, shall receive
or shall become entitled to receive, any dividend or any other distribution
whether in securities or property by way of stock split, spin-off, split-up or
reclassification, combination of shares or the like, or in case of any
reorganization, consolidation or merger, and Debtor, as record and beneficial
owner of the Pledged Securities, shall thereby be entitled to receive securities
or property in respect of such Pledged Securities, then and in each such case,
Debtor shall deliver to Secured Party and Secured Party shall be entitled to
receive and retain all such securities or property as part of the Pledged
Securities as security for the payment and performance of the Obligations.


(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of Debtor to regular dividends and distributions that Debtor is
authorized to receive pursuant to this Pledge Agreement shall cease, and all
such rights shall thereupon become vested in Secured Party, which shall have the
sole and exclusive right and authority to receive and retain such dividends and
distributions. All dividends and distributions received by Debtor contrary to
the provisions of this Pledge Agreement shall be held in trust for the benefit
of Secured Party, shall be segregated from other property or funds of Debtor and
shall forthwith be delivered to Secured Party upon demand in the same form as so
received (with any necessary endorsement). Any and all money and other property
paid over to or received by Secured Party pursuant to the provisions of this
subparagraph (c) shall be retained by Secured Party in an account to be
established by Secured Party upon receipt of such money or other property and
shall constitute Collateral under this Pledge Agreement to be applied in
accordance herewith.


(d) Upon the occurrence and during the continuance of an Event of Default,
Secured Party is authorized to sell the Pledged Securities and, at any such sale
of any of the Pledged Securities, if it deems it advisable to do so, to restrict
the prospective bidders or purchasers to persons or entities who (1) will
represent and agree that they are purchasing for their own account, for
investment, and not with a view to the distribution or sale of any of the
Pledged Securities; and (2) satisfy the offeree and purchaser requirements for a
valid private placement transaction under Section 4(2) of the Securities Act of
1933, as amended (the “Act”), and under Securities and Exchange Commission
Release Nos. 33-6383; 34-18524; 35-22407; 39-700; IC-12264; AS-306, or under any
similar statute, rule or regulation. Debtor agrees that disposition of the
Pledged Securities pursuant to any private sale made as provided above may be at
prices and on other terms less favorable than if the Pledged Securities were
sold at public sale, and that Secured Party has no obligation to delay the sale
of any Pledged Securities for public sale under the Act. Debtor agrees that a
private sale or sales made under the foregoing circumstances shall be deemed to
have been made in a commercially reasonable manner. In the event that Secured
Party elects to sell the Pledged Securities, or part of them, and there is a
public market for the Pledged Securities, in a public sale Debtor shall use its
best efforts to register and qualify the Pledged Securities, or applicable part
thereof, under the Act and all state Blue Sky or securities laws required by the
proposed terms of sale and all expenses thereof shall be payable by Debtor,
including, but not limited to, all costs of (i) registration or qualification
of, under the Act or any state Blue Sky or securities laws or pursuant to any
applicable rule or regulation issued pursuant thereto, any Pledged Securities,
and (ii) sale of such Pledged Securities, including, but not limited to,
brokers’ or underwriters’ commissions, fees or discounts, accounting and legal
fees, costs of printing and other expenses of transfer and sale.


 
5

--------------------------------------------------------------------------------

 
(e) If any consent, approval or authorization of any state, municipal or other
governmental department, agency or authority should be necessary to effectuate
any sale or other disposition of the Pledged Securities, or any part thereof,
Debtor will execute such applications and other instruments as may be required
in connection with securing any such consent, approval or authorization, and
will otherwise use its best efforts to secure the same.


(f) Nothing contained in this Section 6 shall be deemed to limit the other
obligations of Debtor contained in the Purchase Agreement, the Note or this
Pledge Agreement and the rights of Secured Party hereunder or thereunder.


7. Default.


An event of default (an “Event of Default”) shall be deemed to exist under this
Pledge Agreement if Debtor shall fail to observe any term or condition of the
Note, the Purchase Agreement or this Pledge Agreement (in each case after any
applicable cure period expressly provided in such instrument or agreement).


8. Remedies.


(a) Upon the occurrence of an Event of Default, Secured Party may, without
notice to or demand on Debtor and in addition to all rights and remedies
available to Secured Party with respect to the Obligations, at law, in equity or
otherwise, do any one or more of the following:


(1) Foreclose or otherwise enforce Secured Party’s security interest in any
manner permitted by law or provided for in this Pledge Agreement.


(2) Sell, lease, license or otherwise dispose of any Collateral at one or more
public or private sales at Secured Party’s place of business or any other place
or places, including, without limitation, any broker’s board or securities
exchange, whether or not such Collateral is present at the place of sale, for
cash or credit or future delivery, on such terms and in such manner as Secured
Party may determine.


(3) Recover from Debtor all costs and expenses, including, without limitation,
reasonable attorneys’ fees (including the allocated cost of internal counsel),
incurred or paid by Secured Party in exercising any right, power or remedy
provided by this Pledge Agreement.


(4) In connection with the disposition of any Collateral, disclaim any warranty
relating to title, possession or quiet enjoyment.


(b) Unless the Collateral threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Debtor shall be given ten (10) days’
prior notice of the time and place of any public sale or of the time after which
any private sale or other intended disposition of Collateral is to be made
pursuant to this Pledge Agreement, which notice Debtor hereby agrees shall be
deemed reasonable notice thereof.


 
6

--------------------------------------------------------------------------------

 
(c) Upon any sale or other disposition pursuant to this Pledge Agreement,
Secured Party shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral or portion thereof so sold or disposed of. Each
purchaser at any such sale or other disposition (including Secured Party) shall
hold the Collateral free from any claim or right of whatever kind, including any
equity or right of redemption of Debtor and Debtor specifically waives (to the
extent permitted by law) all rights of redemption, stay or appraisal which it
has or may have under any rule of law or statute now existing or hereafter
adopted.


(d) Any deficiency with respect to the Obligations which exists after the
disposition or liquidation of the Collateral shall be a continuing liability of
Debtor to Secured Party and shall be immediately paid by Debtor to Secured
Party.


(e) Notwithstanding anything else contained in this Pledge Agreement, if any
non-cash proceeds are received in connection with any sale or disposition of any
Collateral, Secured Party shall not apply such non-cash proceeds to the
Obligations unless and until such proceeds are converted to cash; provided,
however, that if such non-cash proceeds are not expected on the date of receipt
thereof to be converted to cash within one year after such date, Secured Party
shall use commercially reasonable efforts to convert such non-cash proceeds to
cash within such one year period.


9. Cumulative Rights.


The rights, powers, and remedies of Secured Party under this Pledge Agreement
shall be in addition to all rights, powers, and remedies given to Secured Party
by virtue of any statute or rule of law, the Purchase Agreement, the Note or any
other agreement, all of which rights, powers, and remedies shall be cumulative
and may be exercised successively or concurrently without impairing Secured
Party’s security interest in the Collateral.


10. Waiver.


Any waiver, forbearance or failure or delay by Secured Party in exercising any
right, power, or remedy shall not preclude the further exercise thereof, and
every right, power, or remedy of Secured Party shall continue in full force and
effect until such right, power or remedy is specifically waived in a writing
executed by Secured Party. Debtor waives any right to require Secured Party to
proceed against any person or to exhaust any Collateral or to pursue any remedy
in Secured Party’s power.


11. Setoff.


Debtor agrees that Secured Party may exercise its rights of setoff with respect
to the Obligations in the same manner as if the Obligations were unsecured.


 
7

--------------------------------------------------------------------------------

 
12. Binding Upon Successors.


All rights of Secured Party under this Pledge Agreement shall inure to the
benefit of its successors and assigns, and all obligations of Debtor shall bind
its heirs, executors, administrators, successors, and assigns.


13. Severability.


If any of the provisions of this Pledge Agreement shall be held invalid or
unenforceable, this Pledge Agreement shall be construed as if not containing
those provisions and the rights and obligations of the parties hereto shall be
construed and enforced accordingly.


14. Choice of Law.


This Pledge Agreement shall be construed in accordance with and governed by the
laws of California, without giving effect to choice of law rules, and, where
applicable and except as otherwise defined herein, terms used herein shall have
the meanings given them in the Uniform Commercial Code of such state.


15. Amendment.


This Pledge Agreement may not be amended or modified except by a writing signed
by each of the parties hereto.


16. Addresses for Notices.


All demands, notices, and other communications to Debtor or Secured Party
provided for hereunder shall be in writing or by telephone, promptly confirmed
in writing, mailed, delivered, or sent by telefacsimile, addressed or sent to it
to the address or telefacsimile number, as the case may be, of Debtor or Secured
Party set forth beneath such party’s signature below, or to such other address
as shall be designated by a party in a written notice to the other party. All
such demands, notices, and other communications shall, when mailed or sent by
telefacsimile, be effective when deposited in the mails, delivered or so sent,
as the case may be, addressed as aforesaid.


 
8

--------------------------------------------------------------------------------

 

17. Execution in Counterparts.


This Pledge Agreement may be executed in counterparts each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.


EXECUTED as of the date first written above.
 
DEBTOR:
PATIENT SAFETY TECHNOLOGIES, INC.,
a Delaware corporation


By: /s/ Lynne Silverstein                                  


Name: Lynne Silverstein                                   


Title: President                                                    


Address:   1800 Century Park East, Suite 200
Los Angeles, California 90067
   
SECURED PARTY:
 
 
By: _______________________________


Name: Alan E. Morelli


Address:   225 Mantau Road 
Pacific Palisades, CA 90272 


 
 
9

--------------------------------------------------------------------------------

 
 
Schedule I


Pledged Securities
 
Name of Issuer
 
Certificate No.
 
No. of Shares
 
% of Ownership in Issuer
Digicorp
 
Uncertificated; Held through AGB Securities
 
2,421,292
 
7.2%
             
IPEX Inc.
 
Uncertificated; Held through AGB Securities
 
950,000
 
7.8%
             
Automotive Services Group, Inc.
 
1
 
200
 
100%
             
Alacra, Inc.
 
F-6
 
321,543
 
1.6%
             
Surgicount Medical, Inc.
 
1
 
1,000
 
100%



 
10

--------------------------------------------------------------------------------

 